Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mohammad S. Rahman (Reg. No. 43,029) on 6/6/2022.

The application has been amended as follows: 

Listing of Claims
12.	(Currently Amended) A non-transitory machine-readable storage medium comprising computer- executable instructions that when executed cause a processor of a computing device to:
establish a set of trusted security guidelines for operating the computing device, wherein the set of trusted security guidelines comprises hardware initialization-enforced security policy data associated with an operational security of the computing device;
establish a cryptographic hash function for a computer file; 
assign a password to the cryptographic hash function; 
select the cryptographic hash function comprising the password when the computer file is to be executed during a single hardware initialization sequence; 
link, during the single hardware initialization sequence, the cryptographic hash function comprising the password with a previously stored cryptographic hash function associated with a computer program executed by the computing device, wherein the linking is to establish that the single hardware initialization sequence is trusted for execution by the computing device without a prior boot authentication occurring during the single hardware initialization sequence, and wherein the computer program is to receive the hardware initialization-enforced security policy data in a real-time download sequence provided by a network connected device; and 
validate data exchanged between the computer file and the computing device during the single hardware initialization sequence based on the linking.

13. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 12, wherein the instructions, when executed, further cause the processor to determine whether to enable the computer program to operate on the computing device based on a comparison of the cryptographic hash function with the previously stored cryptographic hash function.

14. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 13, wherein the instructions, when executed, further cause the processor to accept a request by the computer program to operate upon the cryptographic hash function matching the previously stored cryptographic hash function.

15. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 13, wherein the instructions, when executed, further cause the processor to reject a request by the computer program to operate upon the cryptographic hash function not matching the previously stored cryptographic hash function.

20. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 13, wherein the instructions, when executed, further cause the processor to perform the single hardware initialization sequence, and wherein the single hardware initialization sequence comprises a basic input/output system (BIOS) or a Unified Extensible Firmware Interface (UEFI) initialization sequence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186